544 S.E.2d 237 (2000)
352 N.C. 154
STATE of North Carolina
v.
John Davis MCNEILL.
No. 484A95-2.
Supreme Court of North Carolina.
June 15, 2000.
Mark E. Edwards, Durham, Robert Manner Hurley, Raleigh, for McNeill,
Jill Ledford Cheek, Special Deputy Attorney General, Edward W. Grannis, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 15th day of June 2000."